PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/779,358
Filing Date: 25 May 2018
Appellant(s): TOFT et al.



__________________
Brennen P. Baylor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections – 35 USC § 103
       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

         Claims 1 – 2, 4, 6 – 10, 13, 16 and 20 – 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toft (WO 2012/093036 A1) in view of Johansson et al (WO 2013/180643 A1).
          With regard to Claim 1, Toft discloses a packaging material that is a laminate (page 4, lines 22 – 24) comprising a paper layer that is coated with a pre – coating layer and a metal vapor deposited layer (page 7, lines 1 – 9) that is a barrier (page 14, lines 16 – 24), therefore a vapor deposition barrier coating; the pre – coating layer is starch (page 8, lines 3 – 9), therefore a barrier; a compact – surface barrier paper is therefore disclosed; the compact – surface 2 (page 23, lines 1 – 4) and the pre – coating layer is 0.5 to 3 g/m2 (page 13, lines 5 – 13) and the thickness of the metal vapor deposition layer is 5 to 500 nm (page 13, lines 24 – 29), therefore less than 30 – 140 g/m2; the compact – surface barrier paper is therefore 30 – 140 g/m2. The claimed aspect of being ‘for heat – sealing’ is directed to an intended use and is therefore given little patentable weight. Toft fails to disclose a compact – surface barrier paper that is 20 – 40 g/m2 having a density of 800 kg/m3 or higher, surface smoothness below 300 ml/minute, a thickness of 60 m or lower, a wet strength of 0.4 to 0.6 kN/m and air permeance below 2.0 mm/Pas.
        Johansson et al teach a package (page 10, lines 26 – 30) comprising paper that is Super Perga WS for the purpose of minimizing the effect of pinholes (page 20, lines 15 – 19).
         It therefore would have been obvious for one of ordinary skill in the art provide for Super Perga WS, therefore the paper disclosed on page 44, lines 25 - 27 of the instant specification, in order to minimize the effect of pinholes as taught by Johansson et al. A compact – surface barrier paper that is that is 20 – 40 g/m2, having a density of 800 kg/m3 or higher, surface smoothness below 300 ml/minute, a thickness of 60 m or lower, wet strength of 0.4 to 0.6 kN/m and air permeance below 2.0 mm/Pas would therefore be obtained.
          With regard to Claim 2, the claimed thickness would therefore be obtained.
         With regard to Claim 4, a tensile strength of 40 to 80 MPa in the cross direction and 140 to 180 MPa in the machine direction would therefore be disclosed.

          With regard to Claim 7, a tear resistance below 200 mN in MD and CD would therefore be obtained.
           With regard to Claim 8, the innermost layer disclosed by Toft is polyolefin (page 8, lines 14-17).
         With regard to Claim 9, the compact – surface barrier paper disclosed by Toft is laminated to the bulk layer by a bonding layer of a thermoplastic polymer (bonded to each other by an intermediate layer that is low density polyethylene; page 27, lines 19 – 27).
         With regard to Claim 10, the metal disclosed by Toft is aluminum (page 14, lines 9 – 12).
         With regard to Claim 13, Toft discloses a pre – coating material comprising PVOH (page 8, lines 3 – 9) and a metal vapor deposited layer having an optical density of 2 to 3 (page 14, lines 7 – 8).
         With regard to Claim 16, a beverage container is disclosed by Toft (page 30, lines 17 – 19).
         With regard to Claims 20 - 24, the innermost heat sealable layer disclosed by Toft is a blend of mLLDPE and LDPE (page 18, lines 15 – 28). The claimed aspect of being ‘to be heat –sealed’ is directed to an intended use and is therefore given little patentable weight.
         With regard to Claims 25 – 26, alternatively, because an oriented film is laminated onto the metal vapor deposited layer disclosed by Toft and an innermost layer of liquid tight, heat sealable thermoplastic polymer is applied to the inner side of the oriented film, the vapor deposition barrier coating is between the compact – surface barrier paper and the innermost layer, and because the vapor deposition barrier coating is aluminum, it is a barrier to 
          With regard to Claim 27, a compact - surface barrier paper that is 25 – 30 g/m2 would therefore be obtained.
          With regard to Claim 28, a surface smoothness value of below 250 ml/minute would therefore be obtained.

          Claims 14 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toft (WO 2012/093036 A1) in view of Johansson et al (WO 2013/180643 A1) and further in view of Arentsen et al (U.S. Patent No. 6,521,147 B1).
            Toft and Johansson et al disclose a laminate as discussed above. Alternatively, the bulk layer is a cellulose - based material (at least one layer; page 5, lines 1 – 4). With regard to Claims 14 – 15, Toft and Johansson et al fail to disclose a layer functioning as a spacer layer in a sandwich structure, having a density lower than 750 kg/m3.
             Arentsen et al teach packaging (column 16, lines 37 – 41) comprising a cellulose - based material layer (in the form of paper; column 17, lines 1 – 6) functioning as a spacer layer in a sandwich structure (covered on opposite sides by a skin; column 17, lines 40 – 47) and having a density of 100 and 800 g/1 (column 16, lines 41 – 45) for the purpose of obtaining packaging having no problems regarding static charge (column 16, lines 57 – 41).
             It therefore would have been obvious for one of ordinary skill in the art to provide for a layer functioning as a spacer layer in a sandwich structure, having a density lower than 750 kg/m3, in order to obtain packaging having no problems regarding static charge as taught by Arentsen et al.
(2) Response to Argument
Appellant argues that:
(1) In the examples of Toft, the paper layer has a grammage of 50 g/m2, and Toft therefore teaches against the claimed grammage of 20 to 40 g/m2.
(2) Toft discloses packaging for liquid or semi liquid food, but the packaging taught Johansson et al is not for liquid or semi – liquid food.
(3) The teachings of Johansson et al of a crosslinked biopolymer have nothing to do with the invention of Toft, which is an aseptic container for packaging liquid food.
(4) The starch taught by Johansson et al is not suitable for a heat – sealable and liquid – tight container, as disclosed by Toft, without further protective coatings of thermoplastic polymers such as polyolefins and polyesters, but petroleum – based polymers are excluded by Johansson et al on page 1, lines 20 – 30.
(5)  The starch taught by Johansson et al in the examples would not remain intact in the liquid carton disclosed by Toft because starch is moisture sensitive and a starch coating that instead is thick enough to remain intact would be brittle and prone to cracking.
(6) Toft differs from Johansson et al because although a paper layer and a starch coating are taught by Johansson et al, no other layers are taught by Johansson et al.
(7) The minimization of the effect of pinholes in Johansson et al is obtained by applying the starch coating in multiple layers, and the application of this teaching of Johansson et al to Toft does not result in the claimed invention.
(8) The minimization of the effect of pinholes taught by Johansson et al is because of the application of the starch coating in multiple layers. It is not because of the paper layer taught by Johansson et al, which is Super Perga WS.

(10) The thickness of Claim 2 is not disclosed by Toft because the claimed grammage of the paper layer is not disclosed.
(11) The tensile strength of Claim 4 is not taught by Johansson et al, because the tensile strength of Super Perga WS is not taught by Johansson et al.
(12) The air permeance of Claim 6 is not taught by Johansson et al, because the air permeance of Super Perga WS is not taught by Johansson et al.
(13) The tear resistance of Claims 7 and 24 is not taught by Johansson et al, because the tear resistance of Super Perga WS is not taught by Johansson et al.
(14) The grammage of Claim 27 is not disclosed by Toft.
(15)  The smoothness of Claim 28 is not taught by Johansson et al, because the smoothness of Super Perga WS is not taught by Johansson et al.

With regard to argument (1), on page 15, lines 8 – 14, a paper grammage of 30 – 140 g/m2 is disclosed. The disclosed grammage therefore overlaps the claimed grammage. Furthermore, the invention of Toft is not limited to the examples. It is noted, however, that in the Office Action the disclosure on page 15, lines 8 – 14 is misstated to be on page 23, lines 1 – 4.
With regard to argument (2), the packaging taught by Johansson et al is food packaging, as stated on page 33, line 12. Furthermore, it is taught by page 11, lines 21 – 24, that citric acid, which is used as a crosslinking agent, is included in jams, juices and soft drinks. Suitability for packaging of liquids is therefore indicated by Johansson et al. Additionally, packaging of wet food, instead of liquid, is disclosed on page 20, line 13 of Toft.

With regard to argument (4), the invention of Toft is not limited to the packaging of liquid food, because the packaging of wet food is alternatively disclosed. Furthermore, because thermoplastic polymers such as polyolefins and polyesters can be derived from sources other than petroleum, an exclusion of petroleum – based polymers is not necessarily an exclusion of thermoplastic polymers such as polyolefins and polyesters.
With regard to argument (5), the invention of Toft is not limited to cartons, or to packaging for liquid. Furthermore, the invention of Johansson et al is not limited to the examples.
With regard to argument (6), because Toft, like Johansson et al, discloses a food package comprising a paper layer coated with starch, the structures and uses of Toft and Johansson et al are similar enough that it would have been obvious for one of ordinary skill in the art to provide for the Super Perga WS taught by Johansson et al as the layer of paper in Toft. Furthermore, on page 33, lines 4 – 8, it is taught by Johansson et al that the invention is not limited to the embodiments that are taught, and may be used together with lamination, indicating that additional layers may be laminated.

With regard to argument (8), because the minimization of pinholes taught by Johansson et al is for packaging comprising both Super Perga WS and a coating of starch, it is not clear that the minimization of the effect of pinholes taught by Johansson et al is only because of the application of the starch coating in multiple layers.
With regard to argument (9), although there is no explicit disclosure of pinholes by Toft, the packaging disclosed by Toft, like any packaging comprising paper and polymer coatings, is vulnerable to damage by sharp objects.
With regard to argument (10), the disclosure on page 15, lines 8 – 14, of a paper grammage of 30 – 140 g/m2, overlaps the claimed grammage. 
With regard to argument (11), because Super Perga WS is the paper disclosed in the embodiments and examples of the specification, the compact – surface barrier paper obtained by the combination of Toft and Johansson et al is the same as in the specification, and it therefore has the claimed tensile strength.
With regard to argument (12), because Super Perga WS is the paper disclosed in the embodiments and examples of the specification, the compact surface barrier paper obtained by the combination of Toft and Johansson et al is the same as in the specification, and it therefore has the claimed air permeance.
With regard to argument (13), because Super Perga WS is the paper disclosed in the embodiments and examples of the specification, the compact surface barrier paper obtained by the combination of Toft and Johansson et al is the same as in the specification, and it therefore has the claimed tear resistance.
2 overlaps the claimed grammage. 
With regard to argument (15), it is disclosed in the specification on page 47, lines 25 – 29 that Super Perga WS has the claimed smoothness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC A PATTERSON/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
 
Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782       
                                                                                                                                                                                                 /CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.